      Case: 1:19-cv-01026-BYP Doc #: 21 Filed: 12/17/19 1 of 2. PageID #: 103




                       IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF OHIO, EASTERN DIVISION

 JAMES E. SHELTON,
                                                   Case No. 1:19-cv-1026-BYP
          Plaintiff,

    v.                                             Judge Benita Y. Pearson

 HEALTH INSURANCE INNOVATIONS,
 INC.

          Defendant.

                       STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiff James E. Shelton and Defendant Health Insurance Innovations, Inc., by and

through their respective counsel, hereby stipulate that all of Plaintiff’s claims in this action are

dismissed with prejudice. Plaintiff and Defendant each to bear their own court costs.

Respectfully Submitted,

 /s/ Bryan Anthony Reo by Jolene S. Griffith       /s/ Jolene S. Griffith
 Per authorization                                 Dan L. Cvetanovich (0021980)
 Bryan Anthony Reo                                 Jolene S. Griffith (0084940)
 Reo Law LLC                                       Bailey Cavalieri LLC
 P.O. Box 5100                                     10 West Broad Street, Suite 2100
 Mentor, Ohio 44061                                Columbus, OH 43215
 Telephone: (216) 505-0811                         Telephone: 614-221-3303
 Email: reo@reolaw.org                             dcvetanovich@baileycav.com
                                                   jgriffith@baileycav.com
 Attorney for Plaintiff James E. Shelton
                                                   Cory W. Eichhorn (pro hac vice motion
                                                   to be filed)
                                                   Florida Bar No. 576761
                                                   Holland & Knight LLP
                                                   701 Brickell Avenue, Suite 3300
                                                   Miami, Florida 33131
                                                   Telephone: (305) 789-7576
                                                   Cory.Eichhorn@hklaw.com
                                                   Attorneys for Defendant Health Insurance
                                                   Innovations, Inc.
       Case: 1:19-cv-01026-BYP Doc #: 21 Filed: 12/17/19 2 of 2. PageID #: 104




                                   CERTIFICATE OF SERVICE

           I hereby certify that the foregoing Stipulation of Dismissal of All Claims with Prejudice

was served upon Plaintiff by sending a copy of it to Plaintiff’s attorney, Bryan Anthony Reo, Reo

Law LLC, P.O. Box 5100, Mentor, Ohio 44061, by first-class, United States mail, postage pre-

paid, this 17th day of December 2019.



                                                       /s/ Jolene S. Griffith
                                                       Jolene S. Griffith (0084940)




#1755020




                                                   2
